Colt, J.
This libel for divorce alleges cruel and abusive treatment only. In support of it the wife’s utter denial of sexual intercourse is relied on. It is not now contended that any other cause of divorce exists.
Such conduct is not to be regarded, within a reasonable inserpretation of the provision of St. 1870, c. 404, § 2, as cruel and abusive treatment. Under the like provision of Gen. Sts. c. 107, § 9, it has been held that the cruelty charged must appear to be such “ as shall cause injury to life, limb, or health, or create a danger of such injury, or a reasonable apprehension of such danger.” Bailey v. Bailey, 97 Mass. 373. Peabody v. Peabody, 104 Mass. 195. Southwick v. Southwick, 97 Mass. 327.
It plainly does not go to the original validity of the marriage, and affords no ground for declaring the nullity of it.
Exceptions overruled,.